      Case: 1:18-cv-07717 Document #: 14 Filed: 01/30/19 Page 1 of 2 PageID #:399



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS

 JUUL LABS, INC.,

 Plaintiff,                                                      1:18-cv-07717

 v.                                                              Hon. Andrea R. Wood


 SHENZHEN OVNS TECHNOLOGY CO., LTD.,
 MISTHUB, LLC,
 LAN & MIKE INTERNATIONAL TRADING, INC.
 and
 VAPORDNA

 Defendants.

                               NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Steven Susser of Carlson, Gaskey & Olds, P.C. hereby

enters his appearance as counsel for Defendant MistHub, LLC in the above-captioned action.


                                                  Respectfully Submitted,

                                                  By:    /s/ Steven Susser
                                                         Steven Susser
                                                         Carlson, Gaskey & Olds, P.C.
                                                         400 West Maple Road, Suite 350
                                                         Birmingham, Michigan 48009
                                                         Telephone: (248) 988-8360
                                                         Facsimile: (248)988-8363
                                                         ssusser@cgolaw.com

                                                         Grant Blumenthal
                                                         Blumenthal Law Group | pc
                                                         180 N. LaSalle Street, Suite 3700
                                                         Chicago, Illinois 60601
                                                         Tel: (312) 981-5055
                                                         gblumenthal@blumenthal-law.com
Dated: January 30, 2019
    Case: 1:18-cv-07717 Document #: 14 Filed: 01/30/19 Page 2 of 2 PageID #:400




                               CERTIFICATE OF SERVICE

       I certify that on January 30, 2019 the foregoing Notice of Appearance was electronically

filed with the Clerk of the Court using CM/ECF and was also served upon all counsel of record

either through CM/ECF or some other authorized manner.



                                           /s/ Steven Susser
                                           Steven Susser
                                           Carlson, Gaskey & Olds, P.C.
                                           400 West Maple Road, Suite 350
                                           Birmingham, Michigan 48009
                                           Telephone: (248) 988-8360
                                           Facsimile: (248)988-8363
                                           ssusser@cgolaw.com
